Title: William Smith Shaw to Abigail Adams, 6 October 1799
From: Shaw, William Smith
To: Adams, Abigail


				
					My dear Aunt
					Stamford Oct 6th 1799 Web’s tavern.
				
				We arrived at this place last evening about seven Oclock, where we have found most excellent accommodations. We have been highly favored with charming weather—excellent roads and good entertainment ever since we left you.— find the chariot a much easier carriage than the coachee. The President thinks he never made so great a progress in his journey with so much ease to himself as the present.

At Worcester I bought Ovids metamorphoses, the melody of whose verse and sound observations, in some measure deluded us of time and has made our journey quite agreeable.
				We have been to church the whole day—have had two very good sermons and have heard musick, equal to the musick of the spheres. One could hardly sit still and hear it. To hear such musick, would I think be quite an object for one to go to church if there were none other.— Love to Louisa if you please— tell her that we have not been into a tavern where apple pies have not been put on the table, but we did not eat them— We left them all for her.
				With a wish that your journey may be as comfortable and agreeable as ours has hitherto been
				I am your
				
					Wm S Shaw—
				
			